J-S06044-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA, :  IN THE SUPERIOR COURT OF
                              :         PENNSYLVANIA
               Appellant      :
                              :
                              :
     v.                       :
                              :
                              :
TERRENCE BUTLER               : No. 1187 EDA 2017
                              :

                  Appeal from the PCRA Order March 30, 2017
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-CR-0001837-2013,
              CP-51-CR-0001838-2013, CP-51-CR-0001839-2013

BEFORE: BOWES, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                      FILED SEPTEMBER 14, 2018

        The Commonwealth of Pennsylvania appeals from the Order granting

the Petition filed by Terrence Butler (“Butler”), which sought relief pursuant

to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        In its Opinion, the PCRA court set forth the facts and relevant procedural

history underlying the instant appeal, which we adopt as though fully restated

herein. See PCRA Court Opinion, 8/29/17, at 1-4.

        On appeal, the Commonwealth presents the following claim for our

review:

              Did the PCRA court err in deeming trial counsel ineffective for not
        raising a hearsay objection to course-of-conduct evidence where (A) an
        objection would have been meritless; (B) [Butler] offered no evidence

____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S06044-18


      that counsel performed unreasonably[;] and (C) [Butler] suffered no
      prejudice?

Brief for the Commonwealth at 4.

      The Commonwealth claims that the PCRA court improperly granted

Butler relief on his claim that counsel rendered ineffective assistance by not

asserting a hearsay objection to course-of-conduct evidence presented during

his trial. Id. at 11. The Commonwealth states that at trial, Detective Francis

McClain (“Detective McClain”) testified that he had interviewed the passenger

in the vehicle, Shawn Kennedy (“Kennedy”), and that Kennedy had

“corroborated everything Officer Dilworth had said. He was then run through

our data base for any warrants, and released.” Id. at 11-12 (quoting N.T.,

12/17/14, at 44).    The Commonwealth argues that an objection to this

testimony would have been without merit, as it was offered to explain

Detective McClain’s course of conduct in releasing Kennedy from custody.

Brief for the Commonwealth at 12. The Commonwealth contends that the

reason for releasing Kennedy was relevant, as Butler was claiming that

Kennedy was released as part of a plan to frame Butler. Id. at 13.

      The Commonwealth further argues that at the PCRA hearing, counsel

offered two reasons for not objecting to Detective McClain’s testimony. Id.

According to the Commonwealth, counsel explained that (1) she did not want

to call undue attention to the testimony; and (2) did not consider Detective

McClain’s statement to be damaging, as it was useful to advance her theory

that the police had fabricated Butler’s role in the crime.           Id.   The

                                    -2-
J-S06044-18


Commonwealth points out that at the hearing, defense counsel explained her

theory, i.e., that the police fabricated Butler’s involvement in the crime to

protect Kennedy, the real culprit, whose father was a high-ranking police

officer. Id. at 14. The Commonwealth further points out that at trial, defense

counsel attempted to introduce Kennedy’s out-of-court statement as evidence

of fabrication, but the trial court precluded its admission. Id. at 16. Counsel

explained at the PCRA hearing that she did not object to Detective McClain’s

testimony about Kennedy’s statement, because she had intended to introduce

the same statement herself. Id. at 17.

      Finally, the Commonwealth argues that Butler suffered no prejudice

from the failure of counsel to object to Detective McClain’s testimony. Id. at

18. The Commonwealth asserts that, “[h]ad the jury believed the theory of

fabrication, it would have had to believe that the police worked with Kennedy

to cover his own guilt. [Butler] could not have been prejudiced by evidence

that supported his defense at trial.” Id. (emphasis omitted).

      In reviewing an order of the PCRA court, “we examine whether the PCRA

court’s determination is supported by the record and free of legal error.”

Commonwealth v. Montalvo, 114 A.3d 401, 409 (Pa. 2015) (citation and

internal quotation marks omitted).

      “The PCRA court’s credibility determinations, when supported by
      the record, are binding on this Court[.]” Commonwealth v.
      Mason, 634 Pa. 359, 130 A.3d 601, 617 (Pa. 2015) (quoting
      Commonwealth v. Roney, 622 Pa. 1, 79 A.3d 595, 603 (Pa.
      2013)). Appellant has the burden to persuade this Court that the
      PCRA court erred and that such error requires relief. See

                                     -3-
J-S06044-18


      Commonwealth v. Brown, 48 A.3d 1275, 1277 (Pa. Super.
      2012) (“It is an appellant’s burden to persuade [an appellate
      court] that the PCRA court erred and that relief is due.”); see also
      Commonwealth v. Bracey, 568 Pa. 264, 795 A.2d 935, 940 n.4
      (Pa. 2001) (stating that the appellant failed to meet his burden of
      establishing that he is entitled to relief).

Commonwealth v. Wholaver, 177 A.3d 136, 144-45 (Pa. 2018).

      In asserting a claim of ineffective assistance of counsel, the petitioner

must prove that

      the underlying claim is of arguable merit, counsel’s performance
      lacked a reasonable basis, and counsel’s ineffectiveness caused
      him prejudice. Prejudice in the context of ineffective assistance
      of counsel means demonstrating there is a reasonable probability
      that, but for counsel’s error, the outcome of the proceeding would
      have been different. This standard is the same in the PCRA
      context as when ineffectiveness claims are raised on direct review.
      Failure to establish any prong of the test will defeat an
      ineffectiveness claim.

Commonwealth v. Solano, 129 A.3d 1156, 1162-63 (Pa. 2015) (citations

omitted).

      The Commonwealth argues that the PCRA court improperly concluded

that counsel rendered constitutionally ineffective assistance by not objecting

to the hearsay testimony of Detective McClain.      “‘Hearsay’ is a statement,

other than one made by the declarant while testifying at the trial or hearing,

offered in evidence to prove the truth of the matter asserted.” Pa.R.E. 801(c).

However, an “out of court statement offered not for its truth but to explain

the witness’s course of conduct is not hearsay.”          Commonwealth v.

Johnson, 42 A.3d 1017, 1035 (Pa. 2012).




                                     -4-
J-S06044-18


      In its Opinion, the PCRA court addressed the Commonwealth’s claim and

concluded that it lacks merit. See PCRA Court Opinion, 8/29/17, at 5-8. We

agree with the sound reasoning of the PCRA court, as set forth in its Opinion,

and affirm on this basis as to the Commonwealth’s claim.    See id.

      Additionally, we emphasize that the PCRA court did not credit counsel’s

testimony that she had a reasonable basis for not objecting to the hearsay

testimony regarding Kennedy’s statement:

      [C]ounsel’s stated reasons for not objecting [are] not valid. That
      it was [] Kennedy, and not her client, who was the driver of the
      vehicle was the core of counsel’s defense.            Under these
      circumstances, this court cannot accept trial counsel’s expressed
      reasons for failing to object to the harmful hearsay statements of
      Detective McClain.

Id. at 7. The PCRA court further found that the hearsay testimony was not

cumulative, and that the prosecutor emphasized the objectionable testimony

during his closing argument. Id. (citing N.T., 12/18/14, at 146-47).

      The PCRA court’s findings are supported in the record, and its legal

conclusions are sound. Accordingly, we affirm the Order of the PCRA court,

which granted Butler a new trial.

      Order affirmed.

      Judge McLaughlin joins the memorandum.

      Judge Bowes files a dissenting memorandum.




                                    -5-
J-S06044-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/14/18




                          -6-
                                                                                                    Circulated 03/22/2018 11:57 AM
                                                                                                                        FILED

                                                      I
                                                                                                                     AUG 2 9 2017
          IN THE COURT OF COMMON PLEA� OF PHILADELPHIA COUNTY Office of Judicial Records
                  FIRST JUDICIAL DISTRICT: OF PENNSYLVANIA     Appeals/Post Trial

                                                      I
COMMONWEALTH OF PENNSYLVANIA                                        CRIMINAL TRIAL DIVISION


                v.                                                  1187 EDA 2017

                                                      '
                                                          .         CP-51-CR-OOO 1837-2013
                                                                    CP-51-CR-0001838-2013
    TERRENCE BUTLER
                                                      '
                                                          .         CP-51-CR-0001839-2013
                                                      II      ,.-                 -
                                                                    CP-51-CR-0001837-2013 Comm v Butler T;rr�nce R
                                                      I                                Opmon
                                          OPINION

O'KEEFE,J.
                                                                        III1111111111111111111111
                                                                                 7994908701

         The Commonwealth appeals from the order granting the defendant's Post Conviction Re-
                                                      l
lief Act Petition (hereinafter referred to as "PCRA" for the sake of brevity) pursuant to 42 Pa.C.S.
                                                      !
§ 9541   et   seq.
                                                      I


PROCEDURAL HISTORY:                                  I
                                                     I
         Defendant, Terrence Butler, was arrested on November I 9, 2012, and charged with various

crimes, including: accidents involving death or serious injury, aggravated assault by vehicle, and
                                                      I
                                                      I


violation of The Uniform Firearms Act. The defendbt was bound over for court after a prelimi-
                                                     !
nary hearing on December 7, 2012. Following a jury trial from December 16, 2014 through De-
                                                     !
cember 19, 2015, Butler was convicted of several of the offenses and sentenced to an aggregate

sentence of nine and one-half to nineteen years' incjceration to be followed by two years' proba-
                                               timel1
tion. (N. T. 3-20-15, p. 15-16). The defendant        appealed. The Pennsy I vania Superior Court

affirmed the convictions on April 13, 2016. Butler filed a counseled PCRA petition on May 16,
                                                     I
                                                     I
                                                 1   I
                                                     I
                                                           !
                                                            I
2016. A motion to dismiss was filed and denied and         an evidentiary hearing held January 13, 2017.
On March 30, 2017 the PCRA petition was granted      J          which the Commonwealth appealed on April

10, 2017.                                                  !
                                                           I
STANDARD OF REVIEW:
                                                           I
                                                           I
                                              denying!•
        When revie�ing an order granting or                      PCRA petition, an appellate court is limited

to ascertaining whether the evidence supports the determination of the PCRA court and whether
                                                       l
the ruling is free of legal error. Commonwealth v. Payne, 2002 Pa.Super. 62, 794 A.2d 902, 905
                                                    j
(Pa.Super. 2002). Commonwealth v Spatz, 624 Pa. 294, 84 A.3d 294 (Pa. 2014). On questions of
                                                scolpe
law, the standard of review is de novo and the         of review is plenary. Commonwealth v
                                          (Pa.SupeJ
Henkel, 2014 Pa.Super. 75, 90 A.3d 16, 20             2014). The court will grant great deference
                                                       II

to the factual findings of the PCRA court and will! not disturb those facts unless they have no
                                                       I
support in the record. Id                              I

FACTS:

                                                     thit
       At trial, Officer George Dilworth testified               on October 12, 2012, he witnessed a silver
                                                       I
                                                       I
Nissan Altima run a red light at the intersection of 12� and Race Streets in Philadelphia. (N.T. 12-
                                                       !
17-14, p. 39). Officer Dilworth activated the patrol car lights and pulled the vehicle over. The
                                                  appellant's
operator of the vehicle provided the officer with             valid driver's license, as well as reg-
                                                       1
                                                       I
istration and insurance cards. The patrolman identified the front passenger as Sean Kennedy.
                                                       I
(N.T. 12-17-14, p. 39). Pursuant to standard protocol,
                                                   I
                                                       the police officer returned to his vehicle
                                                       I
and ran the defendant's information through the NCIC and PCIC databases. Upon getting a re-
                                                  l

sponse from the NCIC, Officer Dilworth radioed for     b expedited backup. (N.T. 12-17-14, p. 40).
                                                       I




                                                 2
       Once backup arrived, Officer Dilworth re-approached the driver, asking him to step out of

the vehicle. In response, the operator put the car   ib gear and "violently accelerated his vehicle
                                                                 I
northbound on Marvine Street, then through a parking lot onto 12th Street. He then proceeded to
                                                                 I
drive the wrong way northbound on l2 at an erratic'speed, dangerous speed." (N.T. 12-17-14, p
                                       1h

                                                back
40). Dilworth testified that he immediately ran      to his patrol vehicle and pursued the fleeing
                                                                 I
car, but it was going so fast that the distance between them kept increasing and the fleeing auto
                                                                 )

was soon out of his sight. (N.T. 12-17-14, p. 59-60).
                                                   II
       As Officer Dilworth arrived at the comer of Ith and Spring Garden Streets he saw that the
                                                             l
car had slammed head-on into an auto, injuring all three individual in the struck vehicle, and caus-

ing extensive damage to both autos. (N.T. 12-17-141 p. 41, 60). Both the driver's and passenger's
                                                             I
doors of the fleeing vehicle were open and the individuals had fled. (N.T. 12-17-14, p. 61-66).
                                                             I
After calling an ambulance, Officer Dilworth search�d the area for the driver of the vehicle. (N.T.
                                                             I

12-17-14, p. 61, 76). An individual identified as Shkwn Kennedy was found in the area, detained
                                                             I
                                                         l
and taken to the police station. The fleeing car was towed to the police impound lot, and after
                                                         I
obtaining a warrant, searched. One of the items thaf was recovered from the vehicle was a loaded
                                             26-35)
firearm in the glove box. (N.T. 12-18-14, p.
                                                    I

       The defendant presented an alibi witness, odnald Wright, who testified that Butler was not
                                                         I
                                                         I
in the vehicle at the time of the incident, but at Si�ma Sound Studios, and that Shawn Kennedy
                                                         I
had borrowed the automobile to go for Chinese foodand never returned to the studio. The defense
                                                     I
strategy was to show that the defendant was not present in the car at the mitial stop, nor at the
                                                     I
subsequent accident, but that Shawn Kennedy was the driver, who had borrowed the defendant's

                                                     I
                                                     I


                                                3
                                                      I
license and presented himself as the appellant whenl stopped by the police. Furthermore, the de-

fense posited that Kennedy was deliberately released because he was the son of a high-ranking
                                                      I
police officer.

LEGAL DISCUSSION:

                                                      I
                                    Ineffective Assistance of Counsel
                                                      I
                                                      '
        The law is clear that counsel is presumed effective  and a defendant claiming ineffective
                                .                     I
assistance of counsel bears the burden of proving otherwise. Commonwealth v Fears, 624 Pa.
                            .                         I
                                                      l
446, 86 A.3d 795 (2014); Commonwealth v. Cross, 535 Pa. 38, 634 A.2d 173 (1993). In order to

overcome this presumption, a defendant must meet     1 three component standard: First, the under-
                                                      1

lying claim must have arguable merit. Commonwealth v Rollins, 558 Pa. 532, 542, 738 A.2d 435,
                                                          I
441 (1999); Commonwealth v Travaglia, 541 Pa. 108, 661 A.2d 352, 356 (1995).            Second, no

reasonable basis must exist for counsel's actions or !inaction. In making this determination, the
                                                          I
                                                          I
appellate court does not question whether there was a1 more logical course of action which counsel
                                                          I
could have pursued, but rather did counsel's decision have any reasonable basis. Commonwealth
                                                          II
v Rollins, supra 558 Pa. at 542, 738 A.2d at 441. Lastly, the defendant must establish that he
                                                          I
                                                          I
suffered prejudice because of the attorney's error, such that there is a reasonable probability that
                                                          '

the outcome of the proceeding would have been different absent such an error. Commonwealth v
                                                          i
Fears, supra 624 Pa. at 461, 86 A.3d at 804; Commonwealth v. Lesko, 609 Pa. 128, 15 A.3d 345,
                                                          I

373-74 (2011) citing Commonwealth v. Pierce, 515 Pk. 153, 527 A.2d 973, 975 (1987). It is well-

established law that counsel is presumed to be effecti1. Commonwealth v. Busanet, 618 Pa. I, 54
                                                      I


A.3d 35, 45 (Pa. 2012).                                    I
                                                           I
                                                 4
       The defendant contends that trial counsel was ineffective for failing to object to the hearsay
                                                      I
testimony of Detective McClain concerning what Shawn Kennedy had told the police the morning

of the accident. Detective Francis McClain testifie� that he was the assigned detective and he
                                                      I
                                                 inclhding
processed the scene and interviewed witnesses,                an individual named Shawn Kennedy.
                                                      I
                                                      I
Although Mr. Kennedy was not being presented at trial by either side, the following un-objected
                                                      I
to testimony of Detective McClain was presented by the prosecution:


              "Q. Detective, going back, during the course of your investigation,
              was anyone ever interviewed as a result of this incident?
                                                      I
              A. Officer Dilworth was interviewed, there was another officer who
              prepared an arrest memo, and Shawn IKennedy was interviewed by
                                                   I
              myseIf.,, ....
                                                      I
              "Q. You mentioned Shawn Kennedy. , How did you come into con-
              tact with Shawn Kennedy?
                                                      i
              A. One of the officers had located him getting on a SEPT A bus and
              they transported him to Central Detectives.
              Q. Did you have the opportunity to interview him as a result of this
              investigation?
              A. Yes. On the same day of the incident, I interviewed him. He
              corroborated everything Officer Dilworth said. He was then run
                           '                        I
              through our data base for any warrants and released." .... Q. Detec-
              tive, you mentioned
                             .
                                  that Shawn Kennedy, his statement, it corrobo-
                                                    I
              rated or cooperated Officer Dillworth's?"
                                                          I
              A. Everything Officer Dillworth said was
                                                   I
                                                       the same as the statement
              taken from Shawn Kennedy.                   I
              Q. As a result of hearing and reading Officer Dillworth's statement
              and then hearing Shawn Kennedy's stitement, did you memorialize
                                                    1
              that statement as well?
              A. Shawn Kennedy's?
              Q. Yes.
              A. yes.
              (N.T. 12-18-2014, pp. 42-45).



                                                 5
                                                      I
       The subject of the PCRA petition was that this testimony should have been objected to and
                                                      !
a mistrial requested. Butler contends that his entire defense was that Shawn Kennedy was the one
                                                        I

                                                       I
driving the vehicle, that Shawn Kennedy handed the' defendant's license to Officer Dilworth and

that the reason Shawn Kennedy was not arrested that! evening was that his father was an Inspector
                                                   I
                                                      I
with the Philadelphia Police Department. Indeed, that was the crux of defense counsel's opening
                                                   l
                                                      I
and closing statements. (N.T. 1-13-17, pp 5-6, 10-11). Furthermore, the defense presented alibi
                                                      I
                                                      I
testimony that it was Shawn Kennedy who was driving the car that evening. (N.T. 12-18-2014,
                                                      I
pp. 102-110) Mr. Kennedy was never presented during the trial leaving Detective McCain's tes-
                                                          1
timony of Kennedy's corroborating statement unchallenged even though completely contradictory
                                                     slatement
to the defense presented. Counsel testified that the           was harmful to the defense, but did
                                                          I
not want to highlight it by objecting. (N .T. 1-13-2017, pp. 14-15). Counsel admitted that this was
                                                          '
                                                          l
her first jury trial and that she had not considered the option of asking for a sidebar where her
                                                preseJce
objection could have been rriade outside ofthe           of the jury. (N.T. 1-13-2017, pp. 5, 15)
                                                          !
                                                          I
       The prosecution contends the questioned testimony was cumulative and not offered for the
                                                          1
truth of the matter asserted but to explain the detectile's course of conduct that night. (Common-

wealth's Post-Hearing Letter-in-Brief, p.2-3). However, the prosecutor's closing argument belies
                                                          I
such a claim. The Assistant District Attorney stated in
                                                      I
                                                        his closing;
                                                          i
                                                          I
              "You heard Officer Cary's testimony. He said your daddy can't help
              you now. He was still arrested and the'only reason he was released,
              according to Detective McClain, is because his story corroborated
              everything that Officer Dilworth said, and
                                                     I
                                                         they weren't in the room
              together. They didn't know each other; they didn't meet before.
              They were interviewed separately, Officer Dilworth first and then
              Shawn Kennedy, and it was exactly as Officer Dilworth said." (N.T.
              12-18-2014, pp. 138-139).              I
                                                              I




                                                6
And later:
                                                      I
               "There is a person, Shawn Kennedy,I just like Officer Romanczuk
               said, just like Officer Dilworth said. This picture of the scene that
               was held by police officers and taken by Detective McClain shows
               there were two people in the car, just like the officers testified to,
               just like Detective McClain heard frcim Shawn Kennedy when his
               story corroborated Officer Dilworth's[" (N.T. 12-18-2014, pp. 146-
                147).
                                                      I
       Clearly this evidence was offered for the truth of the matter asserted, that is, that Shawn
                                                  l
Kennedy's statement corroborated the testimony of Officer Dilworth. The prosecutor clearly ar-

gued the truth of the statement - that Kennedy's statement corroborated Dilworth's in his closing

argument to the jury.

       The Commonwealth further argues the objection would have been meritless. That conten-
                                                      !
tion is incorrect. Shawn Kennedy was not present in'. court. A bench warrant was issued for Mr.
                                                          I
Kennedy, however he could not be located. (N.T. 1r18-2014, pp. 3-4). A blatant statement by
                                                          I
                                                          I

Detective McClain that Kennedy's statement exactly corroborated Officer Dilworth's is not ad-
                                                          1
                                                          I
missible. Likewise, counsel's stated reasons for not objecting is not valid. That it was Shawn
                                                          I
Kennedy, and not her client, who was the driver of the vehicle was the core of counsel's defense.
                                                          l
Under these circumstances, this court cannot accept trial counsel's expressed reasons for failing to

object to the harmful hearsay statements of Detective I McClain.

                                                              I
       An attorney's assistance is deemed constitutionally effective if they chose a particular
                                                 dlsigned
course of conduct that had some reasonable basis 1         to effectuate their client's interests.
                                                   'I         I

Commonwealth v. Ali, 608 Pa. 71, 86, 10 A.3d 282, Q91 (2010). Finding that a chosen strategy
                                                              I
lacked a reasonable basis is not warranted unless it can be concluded that an alternative not chosen
                                                              !
                                                              I




                                                 7
 0




offered a potential for success substantially greater than the course actually pursued. Common-
                                                       'I
wealth v Colavita, 606 Pa. 1, 21, 993 A.2d 874, 88! (2010). To demonstrate the required preju-

dice, the defendant must show that "there is a reasonable probability that, but for counsel's unpro-
                                                       '
                                                       I




fessional errors, the result of the proceedings would Jave been different." Commonwealth v King,
                                                       I
                                                       (

618 Pa. 405, 57 A.3d 607, 613 (2012). "A reasonable probability is a probability that is sufficient
                                                prLeeding."
to undermine the confidence in the outcome of the                                Commonwealth v. Ali, supra, 608
                                                        I
Pa. at 86-87, 10 A.3d at 291; Commonwealth v Collins, 598 Pa. 397, 957 A.2d 237, 244 (2008)
                                                        I
(citing Strickland v. Washington, 466 U.S. 668, 694, :104 S.Ct. 2052, 80 L.Ed.2d 674 (1984)).
                                                        !
                                                        I
       An evidentiary hearing was held January 13, 2017 at which time the sole witness presented
                                                            I

                                                        l
was trial counsel.   Counsel admitted to not objecting to the testimony of Detective McClain
                                                            I
                                                            I
wherein he, three times, told the jury that Shawn Kennedy's statement corroborated Officer Dil-
                                                            i
worth's. (N.T. 1-17-2017, pp. 12-20). The entirety of the defense was that Shawn Kennedy was
                                                            I
the driver of the vehicle and that Mr. Kennedy was released from custody because his father was
                                                        '
                                                        I
a high ranking police official. For counsel to have allowed the testimony from Detective McClain,
                                                                I
that Kennedy's statement corroborated Officer Dilworth's was without sound, informed and rea-
                                                                l
sonable strategy or tactic, and there is a reasonable probability, that but for counsel's ineffective-

ness the outcome very well could have been differenil
                                                                '
                                                                    i
       Accordingly, the award of a new trial should Je affirmed.
                                                                    I
                                                                I

                                                                    I
                                                                    I
                                                                             BY THE COURT:
                                                                    I



DATE: August 29, 2017



                                                  8
                                                                    :��
                                                                    I   I



                                                                        II
                                                                        !
                                                                        )
                                                                        I
                                                                        I
'   ••   f




                                                                     !
                                                                     I
                      IN THE COURT OF COMMON PLEASI OF PHILADELPHIA COUNTY
                              FIRST JUDICIAL DISTRIC11 OF PENNSYLVANIA


             COMMONWEAL TH OF PENNSYLVANIA                               CRIMINAL TRIAL DIVISION


                         v.                                              1187 EDA 2017

                                                                         CP-51-CR-0001837-2013
                                                                         CP-51-CR-0001838-2013
                 TERRENCE BUTLER                                         CP-51-CR-0001839-2013
                                                                 j
                                                                 I
                                                     Proof of Service


             I hereby certify that I am on this day servmg the for1oing Court's Opinion upon the person(s),
             and in the manner indicated below, which service satisfies the requirements of Pa.R.Crim.P. I 14:
                                                             EsquJe
             Defense Attorney:               Burton A. Rose,
                                             1731 Spring Garden Street
                                                                 I

                                             Philadelphia, PA 19130
                                                                 I
             Type of Service:      ( ) Personal (X) First Class Mail () Interoffice ( ) Other, please specify
                                                                 l
             District Attorney:           Hugh Bums, Esquire     I
                                          District Attorney's Office
                                          3 South Penn Square I
                                          Philadelphia, PA 191017

             Type of Service:      ( ) Personal ( ) First Class Mail (X) Interoffice ( ) Other, please specify
                                                                 I



                                                                 I
                                                                 I
                                                                 I


             Date: August 29, 2017
                                                                 I




                                                            9